IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MATTHEW JONES,                       §
                                       §   No. 376, 2017
         Plaintiff Below-              §
         Appellant,                    §
                                       §
         v.                            §   Court Below: Superior Court
                                       §   of the State of Delaware
  DOVER BEHAVIORAL                     §
  HEALTH SYSTEMS and DR.               §   C.A. No. K17C-06-015
  KHALED MIRZA,                        §
                                       §
         Defendants Below-             §
         Appellees.                    §

                            Submitted: January 26, 2018
                             Decided: March 16, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                  ORDER

      This 16th day of March 2018, after careful consideration of the parties’ briefs

and the record on appeal, we conclude that the judgment below should be affirmed

on the basis of, and for the reasons set forth in, the Superior Court’s well-reasoned

decision dated August 9, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice